Citation Nr: 1626888	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-30 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a sciatic nerve disability, as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is of record.

In September 2014, the Board remanded the appeals in order to obtain Social Security Administration (SSA) records.  After complying with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in January 2015.

The case has now returned to the Board for further appellate review.


FINDINGS OF FACT

1. The Veteran's current low back disability did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.

2. The Veteran's current sciatic nerve disability did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The Veteran's low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (West 2015); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2015).

2. The Veteran's sciatic nerve disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2009, informing him of the type and nature of evidence needed to substantiate his claim.  The appeal was last adjudicated in January 2015, after which the Veteran was notified with a copy of the SSOC dated January 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's September 2014 remand instructions, VA obtained pertinent SSA records.  Accordingly, VA has fulfilled its duty to obtain the records outlined in the Board's remand instructions.

During the Board hearing, the undersigned VLJ discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeals, this list includes arthritis and organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.   Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of  38 USCA § 1154(b) (West 2015) are not applicable.




Analysis

The Veteran contends that his low back disability and sciatic nerve disability secondary to his low back disability resulted from an injury incurred during service in 1977, while the Veteran was stationed in Germany.  Service treatment records reveal that in June 1977, the Veteran incurred a back injury due to heavy lifting.  The Veteran reported pain radiating down his leg, which increased whenever he coughed, and tenderness was observed.  The provider found that the Veteran's sensation and motor condition were within normal limits.  He was diagnosed with herniated nucleus pulposus.  Bed rest had been recommended for the Veteran; however the Veteran did not experience any relief.  Approximately two weeks later, the Veteran's pain improved, but he continued to have increasing pain radiating down his leg.  The provider noted that the Veteran was clinically progressing; however, he was not complying with his clinical instructions and refused to stay in bed.  The provider noted that the Veteran's condition was progressing to sensory loss.  He was advised to avoid lifting and running for 30 days.  The examiner noted that the Veteran had a slipped disc in his back, but that his condition was temporary and not expected to exceed 90 days.  The Veteran's radiographic report taken at that time revealed a normal lumbosacral spine, with a possible narrowing of the disc space at L5.

Subsequently, in July 1977 the provider made a note that counseling and coordination of care should continue as was noted in the June 1977 records, and that the Veteran's exam remained unchanged.  The provider noted the need for exercise to be reinforced.  Following the July 1977 record, there were no other records pertaining to the Veteran's back or sciatic nerve injury.  However, in a subsequent February 1988 Report of Medical History, the Veteran did not have recurrent back pain, neuritis, or any other nervous trouble of any other sort.  Similarly, in the Report of Medical Examination conducted at that time, the Veteran had no abnormalities associated with his spine, lower extremities, or neurologic system.

In a July 1998 medical record, the Veteran reported a sudden onset of back pain and soreness while carrying a heavy load at work 21/2 prior to seeking treatment.   He reported some tiredness in his legs, but no actual radiating pain, numbness, or weakness.  X-rays taken at the time revealed minimal degenerative changes.  The Veteran was diagnosed with lumbar strain.  In subsequent visits, the Veteran continued to have pain but was able to resume his work.  In an August 1998 record, the Veteran's physician noted residual soreness, but opined that there was likely no nerve root impingement since the Veteran was not bothered by straight leg raising and had a negative neurologic examination.  After being advised to take a break from work due to his pain, in October 1998 the Veteran reported that the physical therapy exercises had improved his condition and that he had very little back pain.  The physician noted that he would return to his job.

In January 1999, after having a flare-up, the Veteran had an MRI done.  A disc abnormality was noted, but it was not a condition which required surgery.  A few days later, the physician noted that the Veteran was not doing better, but that a neurosurgeon who examined him indicated that his problem was primarily just back strain.  In February 1999, the physician noted that the Veteran's condition had improved and that he was returning to work.  The physician opined that the Veteran's back problem was likely due to the strain that resulted from carrying a heavy load at work the previous July.  The physician noted that a flare-up may occur again in the future, and that the Veteran may have to find a job that would not put so much stress on his back.

A private medical record outlining the Veteran's patient history noted back pain with workers compensation in 2003.  In a subsequent August 2004 medical record, the provider noted that the Veteran had a history of chronic back pain over the last 30 years, incurred in the military.  The Veteran reported that the pain radiated down his right thigh.  Upon examination, there were no sensory deficits.  The Veteran was diagnosed with chronic back pain with lumbar strain.

In May 2008, the Veteran reported back pain radiating to his left leg due to a work related incident.  A radiology report from that time revealed that the Veteran had mild degenerative disc disease at L5-S1 with no acute abnormality.  The Veteran was diagnosed with lumber strain, and he was prescribed physical therapy to evaluate and treat his lumbar strain with left lower extremity radicular pain.  In an SSA disability pain questionnaire, the Veteran reported that he first had back pain radiating to his right leg with numbness, in May 2008.  The Veteran also stated this on an SSA disability report, when he reported that he was originally hurt at work in May 2008.  Up until then, the Veteran had been working full time.

In June 2008, the Veteran continued to report back pain radiating to the left thigh, and lateral leg and foot hypesthesia.  The Veteran reported numbness in his feet after walking.  The examiner prescribed an MRI of the lumbar spine to determine whether the Veteran had sciatica that developed after the May 2008 work injury.  The examiner diagnosed the Veteran with lumbar strain.  She noted that it was difficult to obtain any specific information from the Veteran since he did not clearly answer any questions that were asked. 

In an August 2008 medical record, the Veteran was diagnosed with lumber spine stenosis at L3-4 and L4-5, which appeared to represent an exacerbation of the Veteran's May 2008 back injury at work.  The Veteran's MRI also revealed mild degenerative disc disease.  The Veteran's neuropsych exam showed good coordination and balance.

A September 2008 record noted that the Veteran was being seen at a pain management center through the workman's compensation system.  The record indicated that the Veteran continued to have pain, and suffered functional impairment secondary to pain.  The Veteran was diagnosed with degenerative disease of the lumbar spine.  The Veteran also continued to have numbness, tingling, and pain, now radiating to both legs.

In a November 2008 office visit, the Veteran's physician recommended that he undergo an L3-4 decompression and possible instrumented fusion to treat the Veteran's back condition.  The physician specifically noted that the Veteran's symptomatic spinal stenosis was secondary to his work-related injury of May 2008.  Subsequently, in November 2008 the Veteran had surgery for both procedures.  In his operative report, the physician noted in the Veteran's history that the Veteran had been experiencing his back and leg pain since having a work-related injury.

In May 2009, the Veteran returned to his physician for a follow up visit after his surgery.  The Veteran's X-rays were normal, and he remained neurologically intact; however, he continued to have right lower limb pain.  However in July 2009, the Veteran's physician found the Veteran to be temporarily totally disabled to return to work because of his low back, buttock, and leg pain.  While the Veteran was still neurologically intact, and his incision had healed, the physical stress of work was too much for the Veteran.  In September 2009, the Veteran had no significant changes, and there was no evidence of any ongoing radiculopathy.  In October 2009, the Veteran's condition continued to be the same; however, he was recommended to get disability for his employment.  

In the SSA's Functional Capacity Assessment, the adjudicator noted that in October 2009, the Veteran had lumbosacral pain with right leg numbness, dysthesisas, and paresthesias.  The Veteran was able to stand on his heels and toes, but could not squat or rise.  The adjudicator found the Veteran's report of his disabilities as partially credible, though the level of disability supported by the medical evidence of record was not as severe as the Veteran had reported.  

In November 2009, pursuant to the Social Security Act, the Veteran was diagnosed with disorders of the back, discogenic and degenerative, beginning June 2009.

In his December 2009 claim for benefits, the Veteran indicated that his low back injury resulted from falling off of the back of a tanker truck in Germany while in service.  He indicated that even after being treated, he continued to have injuries in service and after discharge.  The Veteran stated that he was first treated for his sciatic nerve injury at Ft. Devens, MA.  He also indicated that the November 2008 surgery fixed his left side sciatic nerve disability, but did not alleviate pain from symptoms on the right side.

During the June 2010 VA examination, the Veteran reported that he had symptoms of peripheral neuropathy of the lower extremities since 1976 or 1977.  These symptoms included numbness, tingling, and pain.  The Veteran reported that he had previously undergone nerve conduction studies in 2009 of the lower extremities, and that although he couldn't recall specifics, he was told there was nerve damage.  The examiner noted that the Veteran may possibly have had neuralgia, but no neuritis or paralysis.  During the examination, the examiner found no neuritis, neuralgia, or paralysis.  The Veteran's straight leg raising was positive, bilaterally at 90 degrees, while sitting.  The examiner found that there was no radiculopathy or neuropathy found, except for the positive straight leg raise.  For the lumbosacral spine portion of the examination, the Veteran reported that his back pain onset from 1976 or 1977, when he fell off a tank in Germany.  The examiner noted that the Veteran had pain with motion, weakness, and an abnormal range of motion.  The examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease of the lumbar spine, spinal/foraminal stenosis at some levels, treated surgically with a residual painful scar and sciatica with pain in the left leg.

The examiner opined that the Veteran's current disabilities of the low back and sciatic nerve were less likely than not a continuation of the back pain and sciatica the Veteran experienced in 1977, while in service.  Her rationale was that the last record in the service treatment records regarding the low back was in 1977, after which there were no other records pertaining to that issue.  In the 1979 and 1988 physical examinations, there was no mention of problems with back pain and the Veteran had a normal spine/extremity exam.  The next record of any back pain was in 1998, however this back pain happened after the Veteran carried a heavy load at work.  There were intermittent notes from 2004-2010 that indicated back problems with radicular pain, however notes from 2008-2009 indicated that the Veteran had a Workman's Compensation injury in May 2008 that resulted in low back pain and right lower limb pain.  Thus, the examiner concluded that the evidence suggested that the Veteran's condition resolved in 1977, and that he didn't have a problem again until 1998.  The Veteran also experienced a work-related injury in 2008 for which he had surgery.  The examiner opined that the current findings were unlikely to be related to service considering the information above.

In the Veteran's November 2011 Form 9, he expressed disagreement with the June 2010 VA examination and opinion.  He indicated that his claimed back conditions had been with him since 1977 until present, and that the incident that occurred in 2008 was not the beginning of the Veteran's disabilities, but caused them to be worse.
During the April 2013 Board videoconference hearing, the Veteran testified that while in service in 1977, the Veteran fell of the back of a tank which resulted in a chronic low back injury and degenerative disc disease.  The Veteran was precluded from activities that would reinjure or aggravate his back.  The Veteran testified that he continued to have back pain when he exited service in 1979 up until the present day.  He testified that the pain was becoming worse, and also produced secondary issues such as the sciatica and pain in his left leg caused by the back condition.  The Veteran's representative argued that because the Veteran was seen by medical professionals several times during service, the Veteran's back condition could not be acute or transitory because he had persistent symptomatology.  The Veteran also testified that he was also experiencing symptoms of pain and numbness in his right leg as well.  The Veteran was asked about treatment he had received after separating from service since his post-service records regarding back pain started from 1998.  The Veteran testified that he had seen medical providers from 1979 through the 1980's, including Dr. Bolstad, but that he could not remember the dates.  After the Veteran was told that the earliest records from Dr. Bolstad were from 1998, the Veteran testified that he might have been seen by his employer's doctors during that time period for regular checkups.  He also testified that he was unsure of whether his former employer had any record of the physical examinations he had done, and that he had stopped working in 2010 due to his disability.

During the hearing, the Veteran's representative indicated that the Veteran had not regularly sought treatment for his back even though he continued to experience symptoms because he didn't want to affect his employment status since he needed his job.  The Veteran testified that in 2009, while at work the Veteran's leg gave away and he fell, after which the Veteran had to go to the hospital and later have surgery.  The Veteran testified that he had his surgery in 2009.

I. Low Back Disability

After considering the pertinent evidence of record, the Board finds that service connection for a low back disability is not warranted.  The evidence does not show that there is any nexus between the Veteran's current back disability and the injuries he incurred in service.
The Veteran was diagnosed with mild degenerative disc disease in May 2008.  Prior to that diagnosis, the Veteran had also been diagnosed with chronic back pain with lumbar strain.  As such, these diagnoses satisfy the requirement of having a current disability to establish service connection.  There is also evidence in the Veteran's service treatment records to show that the Veteran injured his back due to heavy lifting while in service, as is established by medical records from June and July 1977.  However, the evidence of record does not establish a nexus between the Veteran's in-service back injury and his current low back disability.  

Service treatment records reflect that the Veteran's low back injury was medically addressed in service, and appears to have been of an acute and transitory nature.  During subsequent examinations in June 1977 following the injury, the provider noted that the Veteran's pain had improved.  The provider noted that although the Veteran may have a slipped a disc, his condition was temporary and would not exceed 90 days.  A radiographic report from that time also indicated that the Veteran had a normal lumbosacral spine.  The last service treatment record pertaining to the Veteran's back indicated that care should continue as previously noted, that the Veteran's condition remained unchanged, and that the need for exercise should be reinforced.  Earlier, the Veteran had been strictly limited to bed rest.  The allowance of exercise shows a shift in the Veteran's treatment, and supports the assertion that the Veteran's back injury was acute and transitory in nature.  Furthermore, in a subsequent February 1988 Report of Medical History, the Veteran did not have recurrent back pain, and the examination conducted at that time did not reveal any abnormalities associated with the spine.  

The weight of the evidence is against a finding that the Veteran's current low back disability is etiologically related to the injuries the Veteran incurred in service.  In this regard, the June 2010 VA examination is most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the June 2010 VA examination to have significant probative value because it is based on a thorough review of the Veteran's medical history.  The VA examiner specifically found that the Veteran's injuries incurred in service were resolved at the time, and that the Veteran's current disabilities were less likely than not a continuation of the injuries incurred in service.  In support of the conclusion, the examiner referred to medical records which show that the Veteran reported back pain following injuries incurred in his employment.  Specifically, the first record of the Veteran's back pain after service was from July1998, when the Veteran sought treatment following a work-related injury.  Similarly, with the exception of an August 2004 record, the evidence shows that the Veteran did not report back pain or seek treatment until May 2008, following another work-related injury.  Thus the examiner's conclusion that the Veteran's in-service injury is unrelated to his current disability is significantly more probative as it is based upon the medical evidence of record.

The Board has also considered the Veteran's lay statements and testimony that his current low back disability is the result of the injuries that he incurred in service.  In statements submitted by the Veteran and in his April 2013 testimony, the Veteran asserted that he had consistently experienced symptoms pertaining to his low back disability since his in-service injury.  However, there is no evidence of record of such symptoms until July 1998, close to 18 years after the Veteran separated from service.  Contrary to the Veteran's reports of continued back pain since service, the initial treatment record in July 1998 notes an onset of back pain 21/2 weeks prior to treatment.  Also, as was already noted, the Veteran sought treatment for a work-related injury at that time and did not report any existing, chronic back pain.  While the August 2004 record noted that the Veteran had a history of back pain since his military service, this assertion is not evidenced by the record.  The Veteran's testimony was also inconsistent and lacked sufficient details.  On an SSA questionnaire the Veteran reported that his back pain with radiating leg pain first started when he injured himself during work in May 2008.  He did not mention any in-service injuries on that form.  An examiner who prepared the June 2008 medical record also noted that it was difficult to obtain any specific information from the Veteran since he did not clearly answer many of the questions asked.  Thus, because the Veteran's statements are inconsistent with the contemporaneous medical record prepared in-service, the medical evidence of record, and the well-reasoned, factually consistent medical opinion prepared by the VA examiner, they lack sufficient probative value.  

To the extent that the Veteran himself contends that a medical relationship exists between his current back disability and the in-service injury that occurred in June 1977, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's current back disability, a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of his back disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Furthermore, the Veteran's account of his own symptoms may not be entirely reflective of his disability picture as the SSA adjudicator noted this in the October 2009 assessment, finding that while the Veteran was partially credible, the level of disability supported by the evidence of record was not as severe as the Veteran reported.  Thus, the June 2010 medical examination is most probative in its finding that it is less likely than not that the Veteran's current low back disability was a result of the injuries that the Veteran incurred in service.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible.  The Veteran's separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the Veteran's low back, weighing against a finding of continuity.  As the Veteran was not diagnosed with degenerative disc disease until many years after service and there was a significant period of time between his in-service injury and his post-service complaints where the medical record was silent for complaints of a low back disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this instance however, service connection for arthritis on a presumptive basis is not warranted as the record does not show any evidence of arthritis manifesting within one year of the Veteran's separation from active duty.  In this regard, the earliest possible evidence of arthritis of the low back is in the July 1998 record which, and that record only revealed a diagnosis of lumbar strain.  The first diagnosis for degenerative disc disease occurred close to 10 years following that record, in May 2008.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

II. Sciatic Nerve Disability

After considering the pertinent evidence of record, the Board finds that service connection for a sciatic nerve disability of the low back is also unwarranted.  The evidence does not show that there is any nexus between the Veteran's current sciatic nerve disability and the injuries he incurred in service.

The Veteran was diagnosed with sciatica with pain in the left leg.  Service records also reveal that the Veteran reported pain radiating from his back to his leg after his in-service injury in June 1977.  While the Veteran has fulfilled the first two elements of service connection, the evidence of record does not establish a nexus between the Veteran's in-service injury and his current sciatic nerve disability.  

Service treatment records reflect that the Veteran's symptoms of sciatica were medically addressed in service, and also appear to have been of an acute and transitory nature.  Initially, during the Veteran's treatment, the provider noted that the Veteran was not complying with his clinical instructions and that the Veteran's condition was progressing to sensory loss.  However, in July 1977 the provider noted that while the Veteran's exam remained unchanged, care should continue.  This was the last service treatment record pertaining to the Veteran's symptoms of sciatica.  In a subsequent February 1988 Report of Medical History, the Veteran did not have neuritis or any other nervous trouble of any other sort, and the examination conducted did not reveal any abnormalities associated with the lower extremities or the neurologic system.

The weight of the evidence is against a finding that the Veteran's current sciatic disability is etiologically related to the injuries the Veteran incurred in service.  Again, in this regard the June 2010 VA examination is most probative.  The VA examiner specifically found that the Veteran did not have neuritis, neuralgia, or paralysis, but did diagnose the Veteran with sciatica with pain in the left leg.  The examiner opined that the Veteran's injuries incurred in service were resolved at the time, and that the Veteran's current disabilities were less likely than not a continuation of the injuries incurred in service.  As was noted above, in support of the conclusion, the examiner referred to the Veteran's medical records.  Specifically, the first record of any symptoms pertaining to sciatica was from July 1998, when the Veteran sought treatment following a work-related injury.  At that time the Veteran reported having tiredness in his legs, however there was no radiating pain, numbness, or weakness, and in the subsequent August 1998 record, there was no nerve root impingement and the neurologic examination was negative.  In the August 2004 record, although the Veteran reported radiating pain in his thigh, there were no sensory deficits.  Similarly, the evidence shows that the Veteran does not report back pain or seek treatment again until May 2008, following another work-related injury.  Thus the examiner's conclusion that the Veteran's in-service injury is unrelated to his sciatica is significantly more probative as it is based upon the medical evidence of record.

The Board has also considered the Veteran's lay statements and testimony that his sciatic nerve disability is the result of the injuries that he incurred in service.  In statements submitted by the Veteran and in his April 2013 testimony, the Veteran asserted that his worsening back pain had produced secondary issues such as his sciatic nerve disability.  However, there was no evidence of record of such symptoms until July 1998, close to 18 years after the Veteran separated from service, and even then the Veteran only reported tiredness of his legs, not any radiating pain, numbness, or weakness.  It was only in August 2004 record, that the Veteran reported pain radiating from his back to his thigh.  However, as was noted above, the Veteran's inconsistent statements coupled with the examiner's assertion that it was difficult to obtain specific information from the Veteran, establish that the Veteran's lay statements and testimony lack sufficient probative value. 

Similarly, while the Veteran is competent to testify about his symptoms, in this case the Board finds the question as to the etiology of the Veteran's sciatic nerve disability, a question that requires medical expertise to answer as an opinion regarding the etiology of sciatica is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In this regard, the Veteran had repeatedly reported symptoms of radiating pain, numbness, and tingling in his legs; however, upon examination in August 1998, January 1999, August 2008, May 2009, and September 2009, no neurological disabilities were found.   Furthermore, as noted above, the Veteran's account of his own symptoms may not be entirely reflective of his disability picture as the SSA adjudicator noted in the October 2009 assessment.  Thus, the June 2010 medical examination is most probative in its finding that it is less likely than not that the Veteran's current sciatic nerve disability was a result of the injuries that the Veteran incurred in service.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible.  The Veteran's separation examination report is negative for any treatment, complaint, or diagnosis pertinent to the Veteran's sciatica, weighing against a finding of continuity.  As the Veteran was not diagnosed with sciatica until many years after service and there was a significant period of time between his in-service injury and his post-service complaints where the medical record was silent for complaints of a sciatic nerve disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this instance however, service connection for an organic disease of the nervous system on a presumptive basis is not warranted as the record does not show any evidence of sciatica manifesting within one year of the Veteran's separation from active duty.  In this regard, the earliest possible evidence of sciatica of the low back is in the July 1998 record, and even then the Veteran only reported tenderness in his leg, and not any numbness, pain, or weakness.  The first diagnosis for symptoms related to sciatica occurred close to 10 years following that record, in May 2008, when the Veteran was diagnosed with left lower extremity radicular pain.  Accordingly, service connection for sciatica on a presumptive basis is not warranted.

The Veteran also contends that his sciatic nerve disability of the low back, with pain radiating to his leg is secondary to his low back disability.  However, since service connection of the low back is not warranted, the Veteran's claim for service connection for a sciatic nerve disability secondary to the low back disability is also unwarranted.  See 38 C.F.R. § 3.310(a).

In sum, the Board finds that service connection for a low back disability, and a sciatic nerve disability secondary to the low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

	(CONTINUED ON NEXT PAGE)



ORDER

1. Entitlement to service connection for a low back disability is denied.

2. Entitlement to service connection for a sciatic nerve disability as secondary to a low back disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


